Citation Nr: 0109421	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for left ear 
mastoiditis currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) for unilateral 
left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision by the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

The Board finds that the current evidence raises the issue of 
entitlement to service connection for tinnitus.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed.Reg. 
25202 (2000).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
under 38 U.S.C.A. § 5110(g), VA may award an increased rating 
based on a liberalizing regulatory amendment retroactive to, 
but no earlier than, the effective date of the amendment, 
unless Congress provides otherwise.  See VAOPGCPREC 3-2000 
(April 10, 2000).  In this case, while the appellant was 
provided with the new regulations for his left ear 
mastoiditis in a September 2000 Supplemental Statement of the 
Case, the veteran has not been provided with the new 
regulations for evaluation of his left ear unilateral left 
ear hearing loss.

The RO has evaluated the veteran under Diagnostic Code 6201 
and granted service connection for otitis media, non-
suppurative, chronic.  The disability was evaluated as non-
compensable effective April 1963.  The RO also evaluated the 
appellant's service-connected left ear mastoiditis under 
Diagnostic Codes 6206 and assigned a 10 percent disability 
rating effective October 1973 which has been confirmed and 
continued up to the present appeal.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (2000), including the 
rating criteria for evaluating mastoiditis, which is now 
combined with suppurative otitis media under Diagnostic Code 
6200.  DC 6206 no longer exists.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).

A review of the record reflects that service connection was 
granted for perceptive hearing loss and a non-compensable 
rating was assigned under Diagnostic Code 6297 effective 
April 1963.  The RO has also evaluated the veteran's left ear 
unilateral hearing loss as conductive and high frequency 
hearing loss, left ear under Diagnostic Code 6296 which 
confirmed and continued the prior noncompensable evaluation 
assigned under Diagnostic Code 6297.  The RO then 
recharacterized the left ear hearing disability as high 
frequency hearing loss, left ear and evaluated the veteran 
under Diagnostic Code 6100 which confirmed and continued the 
prior noncompensable evaluation.  As noted above, effective 
June 10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear to include Diagnostic 
Codes 6100 to 6110 (2000).  The non-compensable evaluation 
under Diagnostic Code 6100 was confirmed and continued by 
subsequent rating decisions.  As noted above, during the 
course of his appeal the veteran was not supplied with a 
Statement of the Case which contained the new criteria for 
Diagnostic Code 6100.  Consequently, the veteran must be 
evaluated under both the old and new criteria for his 
unilateral left ear hearing loss.  

Additionally, the veteran indicated that he was hospitalized 
at the San Juan VAMC from March 8, 1995 to March 11, 1995.  
The RO attempted to obtain these records, and it was noted 
that there was no hospital admission record for those dates.  
The veteran was then informed in a letter from the RO that 
there was no evidence at the VA hospital for a period of 
hospitalization from March 8, 1995 to March 11, 1996.  
However, as this is a VA record, more than a single attempt 
should be made in order to comply with the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, supra.  The 
RO should again contact the San Juan VAMC in order to obtain 
any medical records from the above mentioned dates.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of the disabilities in 
issue.  

2.  The RO should contact the San Juan 
VAMC and obtain the medical records from 
March 8, 1995 to March 11, 1995.  The RO 
should also obtain all VA medical 
treatment records from 1995 to the 
present.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the case should be 
reviewed by the RO, to include 
consideration for the old and the revised 
criteria for rating hearing disorders.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



